Name: Commission Regulation (EEC) No 620/89 of 10 March 1989 amending Regulation (EEC) No 212/89 on the opening of an invitation to tender for the refund for the export of common wheat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 3 . 89 Official Journal of the European Communities No L 68/11 COMMISSION REGULATION (EEC) No 620/89 of 10 March 1989 amending Regulation (EEC) No 212/89 on the opening of an invitation to tender for the refund for the export of common wheat whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 2727/75 of the Council of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 166/89 (2), Having regard to Regulation (EEC) No 2746/75 of the Council of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 212/89 (4), as amended by Regulation (EEC) No 589/89 (*), opened an invitation to tender for the refund for the export of common wheat ; Whereas, in the present situation, it is appropriate to increase the quantity delivered to tender ; HAS ADOPTED THIS REGULATION : Article 1 Article 1 (1 ) of Regulation (EEC) No 212/89 is hereby amended as follows : ' 1 . A special intervention measure in the form of an export refund shall be applied in respect of 700 000 tonnes of common wheat exported from Germany.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 March 1989. For the Commission Ray MAC SHARRY Member of the Commission 0 OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 20, 25. 1 . 1989, p. 16. Q OJ No L 281, 1 . 11 . 1975, p. 78 . fl OJ No L 25, 28 . 1 . 1989, p. 67. n OJ No L 64, 8 . 3 . 1989, p. 7.